Citation Nr: 0305775	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  02-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).  

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  

This matter arises from a December 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

The Board will address the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim for service connection for PTSD.  In light of its 
decision set forth below, however, the Board is currently 
undertaking additional development with respect to the issue 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving the required notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of whether new and 
material evidence has been submitted to reopen a previously 
denied claim for service connection for PTSD.  

2.  A November 1998 rating decision by the RO denied service 
connection for PTSD.  



3.  The evidence submitted since the RO's November 1998 
decision is neither cumulative nor duplicative of evidence 
previously submitted, and bears directly or substantially on 
the issue under consideration.  Moreover, the evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The November 1998 rating decision by the RO, denying the 
veteran's claim for service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302, 20.1103 (2001); 66 Fed. Reg. 45,620 (Aug, 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  The evidence received since the RO's November 1998 rating 
decision is new and material, and the veteran's claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presently maintains that he suffers from PTSD as 
a result of traumatic experiences he encountered while 
serving in the military during the Vietnam War.  In that 
regard, he maintains that he has submitted new and material 
evidence to reopen a previously denied claim for service 
connection for PTSD, and that service connection for such 
disability is therefore warranted on the basis of the newly 
submitted evidence.  

The veteran's initial claim for service connection for PTSD 
was denied by a November 1998 rating decision by the RO.  
Such claim was denied on the basis that the RO found that the 
objective medical evidence was insufficient to show that the 
veteran actually suffered from PTSD, and that the veteran had 
not alleged any particular stressor which might form a basis 
for a diagnosis of PTSD related to service.  The veteran did 
not submit a timely notice of disagreement or otherwise 
appeal the November 1998 decision, and such decision 
subsequently became final.  As such, his claim for service 
connection for PTSD may only be reopened if new and material 
evidence is submitted.  See generally 38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

In April 2000, the veteran submitted a new claim to reopen 
the previously denied claim for service connection.  By a 
rating decision dated in December 2000, the RO determined 
that the veteran had failed to submit new and material 
evidence sufficient to reopen the previously denied claim.  
This appeal followed.  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 1991); Hodge v. West, 155 F.3d 1356, 
1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with evidence previously submitted, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (now codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA eliminates 
the concept of a "well-grounded claim," and provides that 
the VA shall make all reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist, and with notice given to 
the veteran regarding the applicable law and the types of 
evidence the VA will attempt to obtain and what the veteran 
is responsible for obtaining.  The provisions of the VCAA 
generally apply to all claims for VA benefits, but with 
respect to claims involving whether new and material evidence 
has been submitted to reopen previously denied claims for 
service connection, the veteran must still submit new and 
material evidence to reopen the previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the veteran of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, in such cases, the VA has a 
duty to assist a claimant in obtaining evidence he or she has 
identified as relevant to the claim to reopen or that would 
otherwise substantiate his or her claims for VA benefits.  
See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  

As noted, while the VCAA eliminated the concept of a "well-
grounded claim," it did not eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened, and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the veteran in developing evidence.  VA 
must ensure that all other due process requirements have been 
met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as that which has not been 
previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  The 
duty to notify has remained in effect, and pursuant to a VBA 
Fast Letter, No. 01-13 (Fed. 5, 2001), there is a duty to 
obtain evidence from any new source identified by the 
claimant.  Again, the Board emphasizes that the regulatory 
amendment is effective prospectively for claims filed on or 
after August 29, 2001.  The veteran's current appeal will 
therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case, such 
as the one under consideration, have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during such service.  See generally 
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  Further, service connection may also be granted for 
any disease or disorder diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  In addition, while a showing of 
a "well-grounded claim" is no longer a valid basis for 
establishing service connection, see VCAA, supra, the basic 
elements for establishing service connection, irrespective of 
the "well-grounded" doctrine, have remained unchanged.  In 
order for a grant of service connection to be warranted, 
there must be medical evidence of a present disability, 
evidence of an injury or disease in service, and competent 
medical evidence of a nexus or link between the currently 
diagnosed disorder and the veteran's active service.  

The evidence considered by the RO in reaching its November 
1998 decision consisted of the veteran's service medical 
records, three lay affidavits from his wife and daughters, 
and private and VA clinical treatment records dating from 
September 1996 to October 1998.  The lay affidavits from the 
veteran's wife and two daughters, received in July 1996, 
state in substance that the veteran experienced violent 
nightmares, often punching or choking his wife while he was 
asleep.  In addition, his wife and daughters asserted that he 
was unable to control his temper, and experienced wild mood 
swings, sometimes becoming enraged over relatively trivial 
occurrences.  The VA clinical treatment records disclosed 
that the veteran had been seen for treatment for PTSD, and 
that he had a history of PTSD.  However, no specific findings 
relating to how the supposed PTSD diagnoses were derived were 
included in those treatment records.  

The VA clinical treatment records dated in 1998 contain 
reference to a diagnosis of PTSD rendered in 1997, but do not 
contain elaboration on such diagnosis.  A treatment record 
dated in November 1997 discloses that the veteran 
demonstrated some symptoms consistent with PTSD, but that he 
had not indicated any particular stressors at that time.  The 
treating physician offered diagnoses of Axis I alcohol 
dependence, rule out alcohol-induced sleep disorder, 
dysthymic disorder, and rule out PTSD.  It was recommended 
that the veteran undergo further evaluation with respect to 
the diagnoses appended with the term "rule out," but there 
is no indication that such further psychiatric testing was 
conducted.  

On the basis of the foregoing, the RO determined in November 
1998 that the objective medical evidence did not show a clear 
diagnosis of PTSD, and that as no particular stressor was 
alleged, his claim was denied.  As noted, in April 2000, the 
veteran attempted to reopen the previously denied claim for 
service connection.  Evidence submitted since the RO's 
November 1998 decision consists of private and VA clinical 
treatment records dating from February 1989 through August 
2000, an affidavit received from the veteran's employer in 
September 2000 with attached documentation, service personnel 
records, and personal statements made by the veteran in 
support of his claim.  

The newly submitted clinical treatment records contained a 
large amount of duplicate evidence, but also contained 
numerous treatment notes indicating diagnoses of PTSD which 
had not been of record previously.  The records generally 
disclose that the veteran regularly attended a VA PTSD 
clinic, and that he was taking medication to control his 
symptoms.  Of some significance, the veteran submitted a 
police report showing that the veteran had been involved in a 
domestic violence-related altercation with his wife in a VFW 
parking lot.  He apparently argued with his wife, threw her 
out of his vehicle, and dragged her some distance before her 
clothes could be disentangled from the vehicle.  He was 
subsequently arrested, but the case was dismissed.  The 
veteran's employer submitted a signed affidavit in which he 
stated that the veteran had been involved in altercations 
with customers and co-workers on several occasions, and three 
incident reports dated in 1997 were also submitted to show 
that the veteran had nearly lost his job due to such 
altercations.  In his affidavit, the veteran's supervisor 
stated that the veteran experienced a great deal of 
difficulty interacting with others, but when placed in a job 
in which he had limited access to co-workers or customers, 
his job performance improved markedly.  According to the 
supervisor, the veteran was unable to deal with stress of 
interpersonal interaction.  

The veteran's service personnel records disclose that he 
served as a longshoreman and a cargo handler with the 264th 
and the 854th Transportation Companies in Vietnam from March 
1969 to March 1970.  Other than showing that the veteran 
served in Vietnam during the above-captioned period, the 
records fail to disclose that he participated in any combat, 
per se, and he appears to have made statements to treating VA 
physicians that he had not been involved in combat, although 
such statements are somewhat unclear.  The veteran did, 
however, submit statements indicating that he had been 
involved in infantry patrols, and that shortly after arriving 
in Vietnam, he had witnessed the deaths of "buddies" and 
others who have thus far been unidentified.  

The Board has evaluated the foregoing, and concludes that the 
veteran has presented what is arguably new and material 
evidence to reopen the previously denied claim for service 
connection for PTSD.  When his claim was first considered in 
November 1998, the applicable standards for evaluating claims 
for service connection for PTSD included the requirement that 
a clear diagnosis of PTSD be offered.  At that time, such a 
clear diagnosis, supported by medical evidence, did not 
appear to be of record, and the claim was denied.  After 
November 1998, however, new evidence has been received which 
shows diagnoses of PTSD, treatment for such disorder, and 
symptoms consistent with a PTSD diagnosis which has been 
linked to the veteran's active service.  In addition, the 
veteran has submitted other evidence consisting of the above-
discussed police report and statement from his supervisor 
which tend to support his contention that he suffers from 
PTSD symptoms.  

Without addressing the credibility or validity of such 
diagnoses or opinions, the Board finds that such evidence is 
clearly not cumulative or duplicative of evidence previously 
considered, and was not of record at the time of the November 
1998 final decision.  Moreover, the Board finds that such 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the veteran's claim 
for service connection.  The Board finds, therefore, that 
such evidence is sufficient to reopen the previously denied 
claim, and to that limited extent, the veteran's appeal is 
granted.  

In reaching the above determination, the Board recognizes 
that the veteran was not advised by letter of his rights and 
duties under the VCAA as such pertains to reopening 
previously denied claims.  See Quartuccio, supra.  Via 
correspondence dated in May and August 2000, however, the 
veteran was advised of the elements necessary to reopen a 
previously denied claim for service connection.  He was 
advised of what sort of evidence constituted new and material 
evidence under the law then extant, and what weight would be 
attached to such evidence if submitted.  Such notice was 
sufficient for purposes of advising the veteran of the need 
to submit new and material evidence, but not for properly 
completing a claim for service connection for PTSD under the 
current law and under the VCAA.  Notwithstanding the RO's 
failure to properly comply with the VCAA's notice 
requirement, in light of the Board's determination that the 
veteran has submitted new and material evidence to reopen the 
previously denied claim, any such failure to provide proper 
notice in that context constitutes harmless procedural error.  
Here, the benefit affected by the notice requirement has been 
granted, in that the veteran's claim for service connection 
has been reopened.  Accordingly, the veteran's claim can now 
be considered on a direct basis.  

In any event, while the Board has determined that the veteran 
has submitted new and material evidence to reopen his claim 
for service connection for PTSD, such evidence is 
insufficient to warrant a grant of service connection for 
that disability.  in his statements concerning his claimed 
stressors, the veteran has failed to properly identify any 
incident by providing specific dates or names which could be 
researched and verified.  Moreover, the veteran's statements 
appear to be contradictory in the sense that on some 
occasions he has stated to his treating physicians that he 
was not involved in combat, and on others, he has reported 
serving part-time as an infantryman conducting combat patrols 
in which casualties were sustained.  Until the veteran's 
claimed stressors can be properly verified, diagnoses of PTSD 
as offered by his various treating physicians are not a 
sufficient basis upon which to establish service connection 
for PTSD.  Accordingly, the Board finds that additional 
development of this case is required in order to properly 
adjudicate the veteran's claim for service connection for 
PTSD.  Therefore, to the limited extent that the veteran's 
claim for service connection for PTSD is reopened, the appeal 
is granted.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD has been 
reopened, and to that extent only, the appeal is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

